Case 2:16-cv-02781-MCA-ESK Document 121-4 Filed 08/21/20 Page 1 of 2 PageID: 2681




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


   JOHN S. MACDONALD and                             Civil Action No. 2:16-cv-02781-
   JESSICA C. SPEARMAN,                              MCA-ESK

                       Plaintiffs,                   Hearing Date:
                                                     October 1, 2020 at 2:00 p.m.
         v.

   CASHCALL, INC.; WS FUNDING, LLC;
   DELBERT SERVICES CORP.; and J. PAUL
   REDDAM,

                       Defendants.


     NOTICE OF FORTHCOMING PROPOSED ORDER ON PLAINTIFFS’
         MOTION FOR ATTORNEYS’ FEES, COSTS, AND CLASS
               REPRESENTATIVE SERVICE PAYMENTS


        In accordance with the parties’ settlement agreement, Plaintiffs file their

  motion for fees, costs, and service payments fourteen days before the Opt-Out and

  Objection Deadline and separately from their forthcoming motion in support of final

  approval of the settlement. Plaintiffs will file the motion for final settlement approval

  on or before September 14, 2020. A proposed order as to both the instant motion and

  final approval is attached to the parties’ settlement agreement as Exhibit B (ECF No.

  112-5), and Plaintiffs will file the same proposed order with placeholders filled in

  with the final approval motion on September 14.
Case 2:16-cv-02781-MCA-ESK Document 121-4 Filed 08/21/20 Page 2 of 2 PageID: 2682




  Dated: August 21, 2020             Respectfully submitted,

                                     s/Patricia A. Barasch

                                     NICHOLS KASTER, PLLP
                                     Anna P. Prakash, MN Bar No. 0351362*
                                     Brock J. Specht, MN Bar No. 0388343*
                                     Robert L. Schug, MN Bar No. 0387013*
                                     Matthew H. Morgan, MN Bar No. 304657*
                                     4600 IDS Center
                                     80 South Eighth Street
                                     Minneapolis, MN 55402
                                     Telephone: (612) 256-3200
                                     Facsimile: (612) 338-4878
                                     aprakash@nka.com
                                     bspecht@nka.com
                                     schug@nka.com
                                     morgan@nka.com

                                     GUPTA WESSLER PLLC
                                     Matthew Wessler*
                                     1700 L Street, NW, Suite 312
                                     Washington, DC 20036
                                     Telephone: (202) 888-1741
                                     Facsimile: (202) 888-7792
                                     matt@guptawessler.com

                                     SCHALL & BARASCH, LLC
                                     Patricia A. Barasch, NJ Bar No. 0055480
                                     Moorestown Office Center
                                     110 Marter Ave, Suite 105
                                     Moorestown, NJ 08057
                                     Telephone: (856) 914-9200
                                     Facsimile: (856) 914-9420
                                     pbarasch@schallandbarasch.com
                                     * Admitted Pro Hac Vice
                                     Attorneys for Plaintiffs John MacDonald,
                                     Jessica Spearman, and the Settlement Class
